DOWDELL, J.
Whatever may be the infirmities of the defendant’s fourth plea, it was not subject to any of the grounds of the demurrer specified, and therefore the plaintiff’s demurrer to this plea should have been overruled.
It is not competent to impeach a witness upon a predicate laid as to immaterial matter. It was wholly immaterial whether the notice and request of the assured to the defendant company to change the name of the beneficiary in the policy was signed upon her sickbed or elsewhere, if she in fact did sign the same.
There was evidence tending to show that the name of the beneficiary in the policy had been changed at the request of the insured according to the terms of the policy, and under the issues in the case it was permissible for the defendant to show that the insurance had been paid to the substituted beneficiary.
For the error indicated, the judgment is reversed, and the cause remanded.
Reversed and remanded.
Tyson, C. J., and Anderson and McClellan, JJ., concur.